Citation Nr: 9908836	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
complaints of left knee pain with his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left knee injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that any current left knee disability is 
the result of injury incurred in service.  Service medical 
records show that the veteran first complained of left knee 
pain in March 1992.  Upon examination, the knee had a full 
range of motion and all objective findings were negative.  
The veteran was diagnosed with patellofemoral syndrome.  In 
September 1993, the veteran presented with left knee pain due 
to an injury incurred while playing hockey.  All examination 
and x-ray findings were negative other than for medial joint 
line tenderness.  The veteran was assessed with knee strain.  
In January 1994, the veteran complained of a 2 to 3 year 
history of left knee pain.  Examination findings included a 
positive anterior drawer sign and positive Lachman's test.  
The veteran was diagnosed with partial anterior cruciate 
ligament tear.

The veteran was afforded a VA examination in July 1994.  The 
veteran complained of pain in his left knee when he stood for 
an extended period of time.  The examiner found no redness, 
heat, swelling, or tenderness of the knee.  He described the 
knee joint as stable, with no laxity of the medial or lateral 
collateral ligaments.  The drawer sign and deep tendon 
reflexes were normal.  Babinski sign was negative.  The 
veteran experienced no pain with internal or external 
rotation of the lower leg.  His gait and station were normal 
and he could toe and heel walk, tandem walk, hop, squat, and 
rise.  The x-ray report made no findings of abnormality.  The 
examiner's impression was given as subjective complaint of 
left knee pain with stable joint and normal range of motion.

The veteran appeared at a hearing before the RO in June 1995.  
The veteran testified that he injured his knee while playing 
ice hockey in service.  Thereafter, he has had flare-ups of 
pain after exertion or standing.  He reported that he 
received a brace for his knee in service and that he 
currently used it for long periods of standing and physical 
activity.  He was told to perform stretching exercises and 
placed on light duty for 30 days in service.  He now 
experienced pain and swelling of his knee at his civilian 
occupation due to working on a cement floor.  He stated that 
he saw a doctor in March 1995 for the swelling of his knee.  
Otherwise, he used nonprescription medication for pain 
relief.  The veteran described his pain and swelling flare-
ups as lasting for 2 to 3 days and occurring approximately 
once a month.

A private medical record from April 1995 indicates that the 
veteran presented with complaints of left knee pain.  
Examination found no swelling or instability but did find 
some tenderness at the mid medial collateral ligament and 
some pain with forced extension and flexion.

The Board notes that the RO scheduled the veteran for another 
VA examination in January 1997 at the request of the 
veteran's representative.  The veteran did not attend the 
examination.  The veteran's representative sent him 
correspondence explaining the importance of having another 
examination.  The RO and the representative mailed their 
correspondence to the last known address of record provided 
by the veteran.  However, the veteran has failed to respond.

In summary, the record in this case has failed to provide any 
medical evidence illustrating a nexus between the veteran's 
complaints of knee pain and his period of active service.  
The Board first notes that it remains questionable whether 
the veteran suffers from a current disability.  The VA 
examination made no findings of abnormality of the knee and 
could elicit no objective evidence of pain.  The private 
medical doctor also could make no objective finding of 
disability but did note that the veteran exhibited some pain.  
Considering the private medical record in conjunction with 
the veteran's testimony before the RO, the Board will grant 
the veteran the benefit of the doubt and concede that he has 
knee pain.

However, it remains that the record contains no evidence that 
the veteran's present subjective complaints of pain are 
related to any knee injury sustained in service.  The Board 
cannot rely solely on the veteran's own statements because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Further, the 
Board has considered 38 C.F.R. § 3.303(b) (1998) and the 
holding of Savage in making its determination.  However, the 
veteran's knee disability in service was not shown to be 
chronic nor has the medical evidence of record shown 
continuity of symptomatology following service.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left knee injury is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


